       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 1 of 12




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                         GALVESTON DIVISION

MARVIN CLYDE OLIVE                             §     CIVIL ACTION NO._________
                                               §
                                               §
         Plaintiff,                            §
                                               §     JUDGE ______________
         vs.                                   §
                                               §
YTL INTERNATIONAL INC.,                        §
and TRACTOR SUPPLY                             §
COMPANY                                        §     JURY DEMANDED
                                               §
         Defendants.                           §

                             PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff, Marvin Clyde Olive, complaining of YTD

International, Inc. and Tractor Supply Company and in support thereof would show

unto the Court the following:

                                                I.
                                             PARTIES

         1.        Plaintiff Marvin Clyde Olive is a resident and citizen of Old River

Winfree, Chambers County, Texas and at all times relevant hereto lived in

Chambers County, Texas.

         2.        Defendant YTL International, Inc. (hereinafter “YTL”) is a foreign

corporation doing business in Texas for the purpose of accumulating monetary

profit. Plaintiff’s causes of action arose out of business conducted by YTL in

Texas. YTL’s principal office is located at 17517 Fabrica Way #H, Cerritos, CA

Plaintiff’s Original Complaint                                                   Page 1
       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 2 of 12




90703. YTL may be served with citation though its registered agent, Yating Lu,

17517 Fabrica Way #H, Cerritos, CA 90703 or wherever he or she may be found.

         3.        Defendant Tractor Supply Company (hereinafter “Tractor Supply”) is

a foreign corporation doing business in Texas for the purpose of accumulating

monetary profit. Tractor Supply’s principal office is located 5401 Virginia Way,

Bentwood, TN 37027-7536. Tractor Supply may be served with citation though its

registered agent C.T. Corporation System, 300 Montvue Rd., Knoxville, TN

37919-5546, or wherever it may be found.

                                           II.
                                 VENUE AND JURISDICTION

         4.        Venue lies in this Court because the incident made the basis of this

suit and all or a substantial part of the events or omissions giving rise to the claim

occurred in Chambers County, Texas.

         5.        The Court has jurisdiction because the parties herein are completely

diverse, and the amount in controversy exceeds $75,000.00, exclusive of interests

and costs. 28 U.S.C. § 1332.

                                          III.
                                 FACTUAL BACKGROUND

         6.        Plaintiff brings this suit to collect a legal debt of money damages

owing to Plaintiff due to a crippling injury that took place on or about March 09,

2020. On that occasion, Mr. Olive’s left arm was traumatically crushed by a


Plaintiff’s Original Complaint                                                    Page 2
       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 3 of 12




powered Log Splitter designed and manufactured by YTL and exclusively offered

to the public by Tractor Supply under the “CountyLine” brand (hereinafter “Log

Splitter”).

         7.        The Log Splitter is unreasonably dangerous. First, the Log Splitter

does not have a beam lock pin or other similar device to safely secure the splitter in

the vertical position. Second, while the hydraulic ram which drives the splitting

wedge will stop its downward or forward motion if the control valve handle is

released, the hydraulic ram and splitting wedge will not stop retracting if the

control valve handle is released during retraction. Last, there is no automatic

shutoff if the beam begins to fall from the vertical position or otherwise becomes

unstable.

         8.        The retracting splitting wedge passes between welded plates mounted

on both sides of the beam, exposing users to a dangerous pinch point. When

weighed against the unreasonable danger created by this pinch point, there is no

reasonable engineering explanation for the failure to create an automatic stop

function for the hydraulic ram’s retraction when the control valve handle is

released. Feasible and reasonable alternative designs exist that would have

provided an automatic stop function for the hydraulic ram and splitting wedge

retraction on the Log Splitter, and these designs would have eliminated the risk of

bodily injury to users and persons such as Mr. Olive.


Plaintiff’s Original Complaint                                                   Page 3
       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 4 of 12




         9.        At the time of the incident, the Log Splitter had not been altered or

changed, and was in substantially the same condition, as it was when it left

Defendants’ possession. The Log Splitter was in the vertical position and Mr.

Olive was kneeling in the “operator zone” when the Log Splitter began to fall

backwards. The base of the Log Splitter struck Mr. Olive, causing him to lose his

balance and fall forward. Mr. Olive’s arm fell on to the retracting hydraulic ram

and splitting wedge. As the ram continued to retract Mr. Olives arm became

trapped between the splitting wedge and the two metal plates welded on the sides

of the beam severely crushing and tearing Mr. Olive’s arm.

         10.       As a result of the incident Mr. Olive has endured three painful,

extensive, and expensive surgeries. Mr. Olive continues with physical

rehabilitation from the incident and resulting surgeries. Mr. Olive has also

experienced several serious complications arising from the surgeries including, but

not limited to, damage to his kidneys and his cognitive ability.

         11.       The Log Splitter’s lack of any type of locking mechanism to keep the

beam in the vertical position, continued retraction of the hydraulic ram and

splitting wedge after the control valve handle is released, and lack of an automatic

shutoff switch if the beam begins to tip or otherwise becomes unstable rendered the

Log Splitter unreasonably dangerous. YTL and Tractor Supply Company knew or

should have known that the lack of these safety mechanisms created an


Plaintiff’s Original Complaint                                                     Page 4
       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 5 of 12




unreasonably dangerous device. YTL and Tractor Supply knew or should have

known that there were feasible and practical alternative designs that would have

eliminated the risk of a user getting their arm trapped and subsequently crushed by

the moving parts. YTL and Tractor Supply’s actions and failures were the

producing and/or proximate cause of Mr. Olive’s injuries.

         12.       Further, there is no contributory and/or comparative negligence on the

part of Mr. Olive. To the contrary, this occurrence and Mr. Olive’s resulting

injuries and damages were proximately caused by the negligence, as that term is

understood in law, by YTL and Tractor Supply. The unreasonably dangerous and

defective condition of the Log Splitter manufactured and designed by YTL for

exclusive distribution by Tractor Supply was the producing and/or proximate cause

of the injuries and damages of the Plaintiff.

                                          IV.
                                   CAUSES OF ACTION

                                 STRICT PRODUCT LIABILITY

         13.       The CountyLine Log Splitter was unsafe, defective, and unreasonably

dangerous as designed, manufactured, and sold.               YTL and Tractor Supply

designed, formulated, constructed, fabricated, produced and assembled the Log

Splitter. There are no federal governmental standards or regulations setting out

mandatory standards or regulations of safety applicable to the Log Splitter. The



Plaintiff’s Original Complaint                                                      Page 5
       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 6 of 12




Log Splitter was not subject to pre-market licensing or approval by the federal

government or an agency of the federal government.

         14.       The Log Splitter was defective, unsafe and unreasonably dangerous in

the following particulars:

         a.        The CountyLine 25 ton Log Splitter has a locking pin that secures the
                   beam/splitter in the horizontal position. However, the Log Splitter has
                   absolutely no locking mechanism to lock the device in the vertical
                   position, which poses an unreasonable risk of harm to users of the Log
                   Splitter because users, or others in close proximity, could be struck by
                   the beam if the beam falls or became unstable, thereby causing serious
                   bodily injury or death. Providing a mechanism to lock the beam in the
                   vertical position was feasible and the cost of a design change was not
                   prohibitive when balanced with the danger created by the beam’s
                   ability to fall from the vertical position.

         b.        The hydraulic ram and splitting wedge are actuated by either pushing
                   or pulling on the subject Log Splitter’s control valve lever. When the
                   user pushes the control valve lever forward, towards the base of the
                   beam, the hydraulic ram and splitting wedge extends outward. If, at
                   any time, the user releases the control valve lever as the ram and
                   wedge travel down the beam the movement of the hydraulic ram stops
                   immediately. However, when the control valve lever is pulled
                   upwards, causing the ram and wedge to retract, the movement of the
                   ram will not stop if the control valve lever is released. This causes an
                   unreasonably dangerous condition because the Log Splitter has two
                   metal plates welded on each side of the beam, and as the hydraulic
                   ram and the splitting wedge pass between these two plates a
                   dangerous pinch point is created which cannot be avoided by the
                   user’s release of the control valve lever. Designing the Log Splitter so
                   that the actuation of the hydraulic ram is automatically stopped,
                   regardless of its direction of travel, when the control valve lever is
                   released would have eliminated this unreasonably dangerous
                   condition without impairing the utility of the Log Splitter or its
                   operation. Causing the movement of the hydraulic ram to stop when
                   the user releases the control valve lever was feasible. and the cost of
                   such a design change was not prohibitive when balanced with the

Plaintiff’s Original Complaint                                                        Page 6
       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 7 of 12




                   danger created by the rams continued retraction after the lever is
                   released.

         c.        Once the hydraulic ram has started to retract, if the beam begins to tip
                   or fall from the vertical positon, or otherwise become unstable, the
                   actuation will not stop resulting in an unreasonably dangerous
                   condition to the user and those in close proximity to the Log Splitter.
                   Incorporating an automatic stop function triggered by the beam’s
                   falling or tipping from the vertical positon would have eliminated this
                   unreasonably dangerous condition without impairing the utility of the
                   Log Splitter or its operation. Equipping the Log Splitter with an
                   automatic stop function if the beam becomes unstable when in the
                   vertical positon was feasible, and the cost of such a design change was
                   not prohibitive when balanced with the danger created by the ram’s
                   continued retraction if the beam becomes unstable or falls while in
                   the vertical position.

         15.       The defective nature of the CountyLine Log Splitter in question was a

producing and/or proximate cause of the injuries and damages suffered by Mr.

Olive.

                                       Failure to Warn

         16.       YTL and Tractor Supply failed to warn users of the unsafe and

unreasonably dangerous conditions created by the Log Splitter. Specifically, YTL

and Tractor Supply failed to warn, or failed to adequately warn, of the following

conditions:

               a. As discussed above, the CountyLine 25 ton Log Splitter has a locking
                  pin that secures the beam/splitter in the horizontal position. However,
                  the Log Splitter has no locking mechanism to lock the device in the
                  vertical position. YTL and Tractor Supply failed to include any
                  warning, either on the device itself or in the operation manual, that the
                  beam, when in the vertical positon, could not be locked into place,
                  that the beam could become unstable, and that the beam could fall

Plaintiff’s Original Complaint                                                        Page 7
       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 8 of 12




                   backwards and potentially strike the operator or other persons in close
                   proximity to the Log Splitter, thereby causing serious bodily injury or
                   death.

               b. YTL and Tractor Supply failed to warn users that when the Log
                  Splitter control valve lever is pulled upwards, causing the ram and
                  wedge to retract, the movement of the ram will not stop if the control
                  valve lever is released. This causes an unreasonably dangerous
                  condition because the Log Splitter has two metal plates welded on
                  each side of the beam, and as the hydraulic ram and the splitting
                  wedge pass between these two plates a dangerous pinch point is
                  created which cannot be avoided by the user’s release of the control
                  valve lever. Due to the continued motion of the hydraulic ram
                  between the two guide plates, a person that becomes trapped between
                  the retracting ram and the guide plates will suffer catastrophic injury
                  or death. There are no warnings of any kind on either the Log Splitter
                  or the owner’s manual warning users that the retraction of the
                  hydraulic ram will not stop upon release of the control valve lever.

                                       Gross Negligence

         17.       YTL and Tractor Supply were grossly negligent in the design,

manufacture, marketing, and sale of the CountyLine Log Splitter in question in the

following particulars:

         a.        A safer design that would have prevented injury to Mr. Olive’s arm
                   already existed in the market place, yet YTL and Tractor Supply
                   Company intentionally and willfully ignored the safer design and
                   continued to offer the subject Log Splitter to the public. Specifically,
                   other log splitter manufactures had designed and manufactured log
                   splitters where the movement of the hydraulic ram (regardless of
                   direction) would stop immediately if the control valve lever was
                   released. This safer design has been in the marketplace for years. Both
                   YTL and Tractor Supply Company knew or should have known of the
                   safer design, but intentionally ignored the safer design choosing
                   profits over safety.



Plaintiff’s Original Complaint                                                        Page 8
       Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 9 of 12




         b.        Other log splitter manufacturers offer models equipped with a locking
                   mechanism that is capable of locking the beam in either the horizontal
                   or vertical position. A locking mechanism which locked the beam of
                   the Log Splitter in the vertical position is a safer design that would
                   have prevented injury to Mr. Olive. YTL and Tractor Supply
                   Company intentionally and willfully ignored the safer design and
                   continued to offer the subject Log Splitter to the public. This safer
                   design has been in the market place for years, and both YTL and
                   Tractor Supply Company knew or should have known of the safer
                   design, but intentionally ignored the safer design again choosing
                   profits over safety.

                                          Negligence

         18.       YTL and Tractor Supply were negligent in the design, manufacture,

marketing, and sale of the CountyLine Log Splitter in question in the following

particulars:

         a.        Negligent design of the CountyLine Log Splitter in a manner that
                   created an unreasonable risk of harm by not adequately guarding
                   dangerous moving parts exposing users and persons in the vicinity of
                   the Log Splitter while in operation to serious bodily injury or death.

         b.        Negligent failure to warn users and persons in the vicinity of the
                   CountyLine Log Splitter regarding the inability to adequately secure
                   the Log Splitter in the vertical position, to stop the retraction of the
                   hydraulic ram when the control valve lever is released, and to have an
                   automatic shut-off function if the beam begins to fall or otherwise
                   becomes unstable.

         c.        Negligent manufacture of the CountyLine Log Splitter in a manner
                   that created an unreasonable risk of harm by not including means to
                   secure the Log Splitter in the vertical position, not including means to
                   stop the retraction of the hydraulic ram when the control valve lever is
                   released, and not including an automatic shut-off function if the beam
                   begins to fall or otherwise becomes unstable, all of which expose
                   users and persons in the vicinity of the Log Splitter while in operation
                   to serious bodily injury or death.

Plaintiff’s Original Complaint                                                        Page 9
      Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 10 of 12




         19.       The negligence of YTL and Tractor Supply Company was a

proximate cause of Mr. Olive’s resulting injuries and damages which are described

below. No action or failure to act by Mr. Olive in any way caused or contributed

to the cause of the occurrence or Mr. Olive’s injuries.

                                            V.
                                         DAMAGES

         20.       Upon the trial of this cause, it will be shown that Mr. Olive sustained

injuries and damages as a proximate result of YTL and Tractor Supply Company’s

negligence, as well as their design, manufacturing, marketing, and sale of the

CountyLine Log Splitter in an unreasonably dangerous and defective condition.

Mr. Olive respectfully requests that a Court and jury determine the amount of the

losses he has incurred in the past, not solely in terms of monetary and financial

loss, but also in terms of good health and freedom from pain and worry. From the

date of the incident in question up until the time of trial of this matter, the elements

of damages to be considered separately and individually for the purposes of

determining the sum of money that will fairly and reasonably compensate Mr.

Olive are as follows:

         a.        Severe and permanent physical impairment which renders Mr. Olive
                   largely disabled from the date of the incident made the basis of this
                   lawsuit up until the time of trial;

         b.        Great physical pain and mental anguish that Mr. Olive has suffered
                   from the date of the incident in question up to the time of trial;

Plaintiff’s Original Complaint                                                      Page 10
      Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 11 of 12




         c.        Disfigurement suffered by Mr. Olive from the date of the incident
                   made the basis of this lawsuit up to the time of trial;

         d.        Loss of enjoyment of life for Mr. Olive had he been able to live a
                   normal life in the past up to the time of trial;

         e.        The amount of reasonable medical expenses necessarily incurred in
                   the treatment of Mr. Olive’s injuries from the date of the incident in
                   question up to the time of trial;

         f.        The partial or permanent disability Mr. Olive has suffered and will
                   suffer up to the time of trial;

         g.        Cost of care, including rehabilitation care and therapy, physical
                   therapy, occupational therapy, prosthetics and other care that was
                   medically reasonable and necessary for the care of Mr. Olive from the
                   time of this incident in question to the time of trial.

         21.       All of the damages sought herein, as a result of the Defendant’s

actions, are within the jurisdictional limits of this Court. Plaintiff further pleads for

costs and pre-judgment and post-judgment interest as allowed by law.

                                          VI.
                                 CONDITIONS PRECEDENT

         22.       All conditions precedent have been performed or have occurred.

                                           VII.
                                      JURY DEMAND

         23.       Plaintiff demands a trial by jury and has tendered the appropriate fee

with Plaintiff’s Original Petition.




Plaintiff’s Original Complaint                                                      Page 11
      Case 3:20-cv-00366 Document 1 Filed on 12/04/20 in TXSD Page 12 of 12




                                   VIII.
                 PRE-JUDGMENT and POST-JUDGMENT INTEREST

         24.       Plaintiff further pleads for pre-judgment and post-judgment interest.

                                            IX.
                                          PRAYER

         25.       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays:

         a.        That the Defendants be cited to appear and answer herein;

         b.        That upon a trial of the merits of this cause, that Plaintiff have and
                   recover a judgment against the Defendants, jointly and/or severally,
                   awarding all damages, general and special, requested and prayed for
                   herein, and for all other relief to which Plaintiff deems and proves
                   himself to be entitled.

                                      Respectfully submitted,


                                      RESPECTFULLY SUBMITTED,

                                      /s/ Terry Joseph
                                      Terry Joseph
                                      Attorney-in-Charge
                                      TX Bar No. 11029500
                                      SDTX Bar No. 11538
                                      William Dills
                                      TX Bar No. 24067421
                                      MATTHEWS, LAWSON, MCCUTCHEON, &
                                      JOSEPH, PLLC
                                      2000 Bering Drive, Suite 700
                                      Houston, Texas 77057
                                      TEL: (713) 355-4200
                                      FAX: (713) 355-9689
                                      tjoseph@matthewsfirm.com
                                      wdills@matthewsfirm.com



Plaintiff’s Original Complaint                                                       Page 12
